Title: To James Madison from James Monroe, 26 January 1807
From: Monroe, James,Pinkney, William
To: Madison, James



No. 9.
Sir
London Jany. 26, 1807.

We have the Honor to transmit enclosed a Duplicate of our letter of the 3d. Instant, in which several Errors of some importance which found their way into the first hasty copy of our draft, are corrected.  Some of these errors were mentioned in our letter of the  Instant, of which also a copy is enclosed.  The others, of which the most material occurs in the explanations on the subject of Export Duties (corrected in the last page of the 4th. sheet of the Duplicate) have been since discovered.
Before the receipt of your letter of the 28th. of Novr. to Mr. Monroe, it had been mentioned to us by Lord Holland, in the course of one of our official conferences, that the dispatches of Yrujo, to which that letter alluded, had been intercepted, & were in the power of govt.; and we made of course an informal request to obtain thro’ his Lordship a communication of them.  The communication was promised confidentially, but had not been made when your letter arrived.  Lord Holland has now put the original dispatches into our hands with the consent of Lord Howick, and has allowed us to make you acquainted with their contents observing at the same time, that if an official communication of them by Lord Howick to Mr. Monroe, as the minister plenipotentiary of the U. States, should be thought material, there would be no difficulty in making it.
We enclose you what appears to us to be their substance, from whence you will perceive that their importance has been greatly exaggerated.  It ought to be remarked, however, that one of the numbers of the series (690) is wanting.  We have had no opportunity of getting this explained; but, when the parcel was delivered to us, Lord Holland stated his confidence that it contained the whole of the intercepted papers.  He assured us, however, that, if it should turn out that there were others (and an enquiry should be immediately made) they should be given to us without reserve.  We have not since heard from him.  We need not suggest that the prompt communication of these dispatches (however slight their real importance) ought to be considered as a proof of goodwill and respect for our govt. & country.  We are sure that it was so intended.
We have the pleasure to inform you that the messages of the President at the opening of Congress have been published here, and have produced the happiest effects.
The enclosed copies of two letters, which we have thought it our duty to write to Genl. Armstrong & Mr. Bowdoin, will explain themselves.  It appeared to us to be proper that they should be sent, at the expence of government, by a confidential person, and we selected Major Seth Hunt for that purpose, who accordingly set out for Paris a few days ago.  His return is expected at the end of five or six weeks.  We ought to add that the B. Government are aware, in consequence of an intimation which we thought it prudent to give to Lord Holland and Lord Auckland, that we have sent a messenger to France, with dispatches for our ministers there, relative to the late treaty & the French Decree.
We persuade ourselves that this measure, which the best interests of our country seemed to us indispensably to require, will meet with the approbation of the President.  We have the honor to be with the greatest consideration & esteem Sir, Yr. Mst. Ob. Servants

Jas. Monroe
Wm. Pinkney

